department of the treasury internal_revenue_service washington d c number release date cc intl br1 lrubenstein wta-n-114574-99 uilc date internal_revenue_service national_office technical assistance memorandum for shirley kelly op in d c c hq group manager collection assistant_commissioner international from w edward williams senior technical reviewer branch associate chief_counsel international subject collection statute_of_limitations and installment agreements this technical assistance responds to your request dated date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue you requested our views regarding extensions of the statute_of_limitations on collection under sec_6502 as amended by the i r s restructuring and reform act of p l a - date specifically you ask whether the service’s policy of limiting extensions of the collection statute_of_limitations to one 5-year period for purposes of an installment_payment agreement applies to the assistant_commissioner international conclusion sec_6502 as amended does not proscribe limitations on extensions for installment agreements service policy however restricts installment agreements to years years plus one 5-year extension this policy applies to the assistant_commissioner international discussion prior to amendment by the restructuring and reform act of rra ‘98 sec_6502 provided that extensions to the statute_of_limitations for collection after assessment were permissible so long as such agreements were entered into prior to the expiration of the period previously agreed upon aside from requiring the agreement to be entered into during the previous period there were no statutory restrictions as to the duration of the extensions or the circumstances under which the service could enter into an extension as amended by rra ‘98 sec_6502 provides for a 10-year statute_of_limitations on collection for all taxes imposed by title_26 of the united_states_code sec_6502 effective date extensions to the statute_of_limitations are permitted for installment agreements and the release of a levy by the service sec_6502 h_rep_no 105th cong 2d sess date extensions for installment agreements exceeding the 10-year period require a form_900 waiver from the taxpayer under the new provisions to sec_6502 the statute_of_limitations on collections is years the statute includes a provision permitting extensions beyond the year period for installment agreements sec_6502 and a h_rep_no pincite sec_6502 is now written so as to only permit extensions beyond the 10-year period in cases of installment agreements or levy releases after the 10-year period expires sec_6502 the amendment in the final conference committee bill was a compromise between the house and senate bills the house bill merely required the service to advise a taxpayer of his her right to refuse to extend the collection statute_of_limitations or to limit the extension to particular issues the senate bill eliminated extensions of the collection statute altogether the conference committee followed the senate amendment except that extensions of the statute_of_limitations on collection may be made in connection with an installment_agreement the extension is only for the period for which the waiver of the statute_of_limitations entered in connection with the original written terms of the installment_agreement extends beyond the end of the otherwise applicable 10-year period plu sec_90 days h_rep_no pincite the general explanation of tax legislation enacted in prepared by the staff of the joint_committee on taxation jcs-6-98 date includes the following with respect to the amendment to sec_6502 congress believed that the irs should collect all taxes within years and that such statute_of_limitations should not generally be extended although sec_6502 as amended by rra ‘98 does not proscribe any restrictions or time limits on extensions associated with installment agreements it is service policy to restrict installment agreements to years years plus one year extension sec_6502 does not explicitly restrict extensions on installment agreements to five years however it is the service’s policy that installment agreements be limited to a total period of years and we know of no legal or technical reason that the policy statements issued by the deputy commissioner of internal revenue and the chief operations officer should not apply to international if you have any further questions please contact leslie rubenstein at
